DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “110” (blower knob, [00101], lines 2, 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“System its” ([0013], lines 1) should be “system is its”.
“Ram” ([0083], lines 12, 14) should be “ramp”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plenum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For further examination, the limitation will be read as “a plenum.”
Claim 6 recites “an opening between the metering device and a plenum.”  However, as best understood in light of the specification, the opening of the disclosed invention is not located between the metering device and a plenum, but rather between the metering device and an inlet tube.  For further examination, claim 6 will be read as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (U.S. 4,453,866).
Regarding claim 1, Ryan discloses (Fig. 1, 3) a seeding device system connected to a vehicle (tractor hitch 79a), comprising: a blower (22); a venturi (18a, 20a; Col. 4, lines 37-41) connected to the blower; a metering device (50, 51) connected to a source of seed (28a-b); an inlet tube (20) configured to feed seed into the venturi from the metering device; wherein when the blower forces air through the venturi, seed metered out of the metering device is sucked into the venturi through the inlet tube and blown out the venturi (Col. 4, lines 37-43).
Regarding claim 3, Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the inlet tube, wherein the plenum serves to break the vacuum between the venturi and the source of seed (17a; Col. 4, lines 37-41).
Regarding claim 4, Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the venturi, wherein the plenum serves to break the vacuum between the venturi and the source of seed (17a; Col. 4, lines 37-41).
Regarding claim 5, Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the venturi, wherein the plenum provides a source of air through a vent (17a) to break the vacuum between the venturi and the source of seed (Col. 4, lines 37-41).
Regarding claim 7, Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the inlet tube, the plenum having a vent (17a) that prevents the seed from being sucked out of the metering device by the venturi.
Regarding claim 8, Ryan further discloses (Fig. 3) a flow control system (86, 88) connected to the metering device and configured to control operation of the metering device (Col. 5, lines 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 11, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Allen (U.S. 2,680,648).
Regarding claim 2, Ryan teaches the elements of claim 1 as described above, but does not teach attachment to a helicopter.  Allen teaches that attaching agricultural systems to aircraft and, in particular, helicopters is both known in the art and advantageous, such as due to a helicopter’s slow forward speed and characteristic downrush of air (Col. 1, lines 4-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the seed-blowing system of Ryan by utilizing it on a helicopter, as taught by Allen.  While Allen is directed specifically to liquid-spraying systems, a granular material system is substantially similar in that granular material is fluidized through suspension in air, and such a system would benefit from the same advantages disclosed by Allen.
Regarding claim 11, Ryan discloses (Fig. 1, 3) a seeding device system comprising: a blower (22); a venturi (18a, 20a; Col. 4, lines 37-41) connected to the blower; a bin (28a-b) configured to house seed; a metering device (50, 51) connected to the bin and configured to meter out seed; an inlet tube (20) connected to the venturi; wherein when the blower forces air through the venturi, seed metered out of the metering device is sucked into the venturi and blown outward through the venturi and is dispersed (Col. 4, lines 37-43).
Ryan does not teach attachment to a helicopter.  Allen teaches that attaching agricultural systems to aircraft and, in particular, helicopters is both known in the art and advantageous, such as due to a helicopter’s slow forward speed and characteristic downrush of air (Col. 1, lines 4-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the seed-blowing system of Ryan by utilizing it on a helicopter, as taught by Allen.  While Allen is directed specifically to liquid-spraying systems, the granular material system is substantially similar in that granular material is fluidized through suspension in air, and such a system would benefit from the same advantages disclosed by Allen.
Regarding claim 13, in the combination above Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the inlet tube.
Regarding claim 15, in the combination above Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the inlet tube, the plenum having a vent (17a) that prevents the seed from being sucked out of the metering device by the venturi (Col. 4, lines 37-41).
Regarding claim 16, in the combination above Ryan further discloses (Fig. 3) a flow control system (86, 88) connected to the metering device and configured to control operation of the metering device (Col. 5, lines 3-4).
Regarding claim 18, Ryan discloses (Fig. 1, 3) a method of seeding, the steps comprising: providing a first seeding device having a blower (22), a venturi (18a, 20a), a bulk seed container (28a-b), 
Ryan does not teach attachment to a helicopter.  Allen teaches that attaching agricultural systems to aircraft and, in particular, helicopters is both known in the art and advantageous, such as due to a helicopter’s slow forward speed and characteristic downrush of air (Col. 1, lines 4-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the seed-blowing method of Ryan by connecting the seeding device to a helicopter, as taught by Allen.  While Allen is directed specifically to liquid-spraying systems, the granular material system is substantially similar in that granular material is fluidized through suspension in air, and such a system would benefit from the same advantages disclosed by Allen.
Regarding claim 19, in the combination above Ryan further discloses (Fig. 3) a vent (17a) positioned between the venturi and the metering device.
Regarding claim 20, in the combination above Ryan further discloses (Fig. 3) the step of positioning a plenum (47) between the metering device and the venturi.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Allen as applied to claims 1 and 11 above, and further in view of Roth (U.S. 3,533,582).  
Regarding claim 6 and referring to the combination of Ryan and Allen described with regard to claim 2 above, Ryan in view of Allen discloses the elements of claim 1 as described above but does not teach an opening for diverting a portion of seed.  Roth teaches (Fig. 1, 3) an aerial spreader device for the dispersal of granular materials comprising an opening (34) between a seed hopper and lateral chute (36) openings (40).  The lateral chutes direct seeds across the top of an airfoil (56) (it is noted that the top of an airfoil experiences reduced pressure in much the same way as a venturi), dispersing them laterally from the aircraft.  The opening diverts a portion of granular material to cover the area under the aircraft without wasting energy by accelerating it through the lateral chutes and across the airfoil (Col. 2, lines 4-12).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of Allen to include an opening for diverting a portion of the seed to cover the area under the vehicle without wasting energy to disperse it using a blower.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the opening after the metering device so as to dispense a controlled amount of seed and before the inlet tube so as not to be sucked into the venturi.
Regarding claim 14, Ryan in view of Allen teaches the elements of claim 11 as described above, and Ryan further discloses (Fig. 3) a plenum (47) positioned between the metering device and the inlet tube, but does not teach an opening for diverting a portion of seed.  Roth teaches (Fig. 1, 3) an aerial spreader device for the dispersal of granular materials comprising an opening (34) between a seed hopper and lateral chute (36) openings (40).  The lateral chutes direct seeds across the top of an airfoil (56) (it is noted that the top of an airfoil experiences reduced pressure in much the same way as a venturi), dispersing them laterally from the aircraft.  The opening diverts a portion of granular material to cover the area under the aircraft without wasting energy by accelerating it through the lateral chutes and across the airfoil (Col. 2, lines 4-12).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryan in view of Allen to include an opening for diverting a portion of the seed to cover the area under the vehicle without wasting energy to disperse it using the blower.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the opening after the metering device so as to dispense a controlled amount of seed and before the inlet tube so as not to be sucked into the venturi.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Markov (U.S. 2014/0246545).  Ryan discloses the elements of claim 1 as described above, as well as a flow control system (86, 88) connected to the metering device and configured to control operation of the metering device (Col. 5, lines 3-4), but does not teach the use of GPS positioning.  Markov teaches the use of GPS positioning and a field prescription for controlling operation of a material distribution apparatus ([0087], lines 1-12, 19-20).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use GPS as taught by Markov to control any controllable parts such as the flow control system (86, 88) of Ryan to more accurately and precisely meter and distribute seed.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Allen and further in view of Chase (U.S. 2017/0029109).
Regarding claim 10, Ryan teaches the elements of claim 1 as described above, but does not teach attachment to a helicopter or positioning of a seed bin.  Allen teaches that attaching agricultural systems to aircraft and, in particular, helicopters is both known in the art and advantageous, such as due to a helicopter’s slow forward speed and characteristic downrush of air (Col. 1, lines 4-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the seed-blowing system of Ryan by utilizing it on a helicopter, as taught by Allen.  While Allen is directed specifically to liquid-spraying systems, a granular material system is substantially similar in that granular material is fluidized through suspension in air, and such a system would benefit from the same advantages disclosed by Allen.
Chase teaches (Fig. 1-2) a helicopter seed broadcast system wherein the source of seed is a bin (10) positioned in a back seat or cargo area of a helicopter and mountable to pre-existing aircraft mounting points ([0005], lines 1-5).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Ryan and Allen to store seed in a bin positioned in the back seat or cargo area of the helicopter.  Doing so would allow the seed and bin to be secured to pre-existing aircraft mounting points within the helicopter.
Regarding claim 12, Ryan in view of Allen teaches the elements of claim 11 as described above, but does not teach the positioning of the bin.  Chase teaches (Fig. 1-2) a helicopter seed broadcast system wherein the seed bin (10) is positioned in a back seat or cargo area of the helicopter and mountable to pre-existing aircraft mounting points ([0005], lines 1-5).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Ryan and Allen to store seed in a bin positioned in the back seat or cargo area of the helicopter.  Doing so would allow the seed and bin to be secured to pre-existing aircraft mounting points within the helicopter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Allen as applied to claim 11 above, and further in view of Markov.  Ryan in view of Allen teaches the elements of claim 11 as described above, and Ryan further teaches a flow control system (86, 88) connected to the metering device and configured to control operation of the metering device (Col. 5, lines 3-4), but does not teach the use of GPS positioning.  Markov teaches the use of GPS positioning and a field prescription for controlling operation of a material distribution apparatus ([0087], lines 1-12, 19-20).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use GPS as taught by Markov to control any controllable parts such as the flow control system (86, 88) of Ryan and Allen to more accurately and precisely meter and distribute seed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bedosti (U.S. 2018/0206400) vents for reducing air pressure ([0007]).
Burema (U.S. 2014/0303814) aerial farming using GPS.
Gregor (U.S. 6,213,690; U.S. 5,878,679) distribution manifold for air seeder.
Takata (U.S. 5,092,526) venturi system for agricultural spreaders.
Arnold (U.S. 4,333,265) air drop planting system.
Waldrum (U.S. 3,920,184) helicopter-mounted hydraulic planting.
Carberry (U.S. 2,582,678) material disseminating apparatus for airplanes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671